Title: From Thomas Jefferson to Charles Willson Peale, 15 February 1824
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
Feb. 15. 24.
Altho’ writing is a difficulty with me, yet once in awhile I must ask my old friends How they do? your welcome letter of Jan. 25. now furnishes an occasion. the most acceptable part of it is that which assures me of your continuance in health, and in the enjoyment of your faculties, insomuch that you can still exercise your art with satisfaction. as long as the eyes retain their acumen, and the hand it’s steadiness, experience and judgment will continue to improve your productions.I some time ago recieved a letter from your son Rembrandt giving me an account of his work on Genl Washington. with his native genius, his experience and his philosophical view of what was wanting to compose a moral, as well as physical, portrait of that great man, I have no doubt of the superlative excellence of his work. your judgment confirms my faith in all this. in his letter he intimated a disposition to bring on the portrait in a visit to me. but in my answer while I expressed the cordial welcome with which I should recieve himself, I besought him not to think of bringing on the painting. this would be attended with difficulties, trouble, expence, and danger of injury to the thing itself, too great to be risked. however sensible the gratification would be to me, the pain of all these considerations would much overweigh it. I reiterate therefore my prayers to him and to yourself that this may not be hazarded. but tell him what he might bring on, much more acceptable, to wit, yourself. I should be delighted to shew you both our rising University, because you have eyes and taste to judge it. greater works may be seen in the US. and in Europe. but you know the difference between magnitude and beauty. in the chastity of it’s architecture, it’s variety, symmetry lightness and originality you will acknolege it’s pre-eminence. it has some things objectionable which imperious regards to utility forced us to admit. such a journey, in the pleasant days of the spring, would re-animate more than fatigue you. come then, and bask awhile with us in our genial sun.I always learn with pleasure the progress of your Museum. it will immortalise your name, and your body must be deposited in it’s center, under a Mausoleum, light and tasty, to be designed by yourself or Rembrandt. but far off, in the flux of time, be that day of loss & sorrow, and be it’s intervening years and days as many & happy as you can wish.Th: Jefferson